DETAILED ACTION
This Final office action is responsive to the following communications: application filed on 02/17/2021.
Applicant amended claims 1, 10, 13-15, 17, and 18. Claims 4, 12, 16, 22-23 are in cancelled status. Claims 1-3, 5-11, 13-15, 17-21 are pending. Claims 1, 10, 15, and 18 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
G) Per MPEP 2112 anticipation is the epitome of obviousness. Per MPEP 1207.03(a) II, lack of novelty is the epitome of obviousness.
H) The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Examiner can evaluate effective filing in a later office action if deemed applicable. Critical date of extrinsic evidence showing a universal fact need not antedate the filing date per MPEP § 2124.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Note: Applicant is requested to check other  informality, language, spelling, typo  issues, informal marks (if applicable) for specification to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard. Further, Applicant is requested to check all claim informality, language issues (e.g. antecedent issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable/ obvious over Manning (US 5,831,895 A). Further supported by Tran et al. (US 2017/0345509 A1) for limitation analysis.
Regarding independent claim 1, Manning teaches an apparatus (See Fig. 2 and Fig. 3 in context of col. 4, lines 6-26 for functionality details), comprising:
a sense amplifier (col. 4, lines 9-10: p-sense amplifier and n-sense amplifier combined. See Fig. 2 and Fig. 3 sense amplifier portion shown); and
a plurality of memory cells (memory cells in array e.g. Fig. 2: 200, 202) coupled to the sense amplifier via a first digit line (col. 5, lines 40-65: “active digitline” for read target array. See e.g. Fig. 2: 211 or. Fig. 3: 306) and a second digit line (col. 5, lines 40-65: “inactive digitline” for “inactive memory array”. See e.g. Fig. 2: 213 or, Fig. 3: digitline coupled to 300. Combination of inactive array cells are used to form dummy load), 
wherein the plurality of memory cells comprise:
a plurality of storage memory cells (e.g. Fig. 2: 200 memory cells) coupled to the sense amplifier (Fig. 2 or, Fig. 3 sense amplifier portion) via the first digit line (e.g. Fig. 2: 211),
wherein respective voltages held capacitively by the plurality of storage memory cells correspond to data values (the limitation is general. See col. 5, lines 40-65: read target cells during “read operation” for active array);
 and
a plurality of offset memory cells (Fig. 2: 202 cells) coupled to the sense amplifier via the second digit line (Fig. 2: 213 or, Fig. 3: digitline), 
wherein respective voltages held capacitively by the plurality of reference memory cells do not correspond to data values (col. 5, lines 40-65: cell in “inactive array” do not correspond to any data values).
Even though manning teaches - 
wherein (Manning disclosure teaches dummy load to equilibrate digitline capacitance is formed by using suitable number of cells from “inactive array”. See col. 4, lines 19-26: capacitors in dummy load. col. 2, lines 52-54: “…dummy load has a capacitance substantially equal to a capacitance of the digitline…”. Fig. 3: digitline in context of col. 4, lines 19-26: "...dummy load can be any circuit which simulates a capacitive load of a typical digitline in the memory...such as a plurality of capacitors...". col. 5, lines 40-65: “…method of equilibrating a memory device having a dynamic digitline architecture is described which uses a capacitance of a digitline in an inactive memory array to create a complement of the active digitline sensed…”. The limitation is further supported by Tran Fig. 12: 1235-1237 ramping capacitors in context of para [0045] which teaches circuitry configuration/ mechanism for employing selectively plurality of offset cells, see  “… During a sensing operation, any combination of ramping capacitors 1235, 1236, and 1237 can be coupled to the reference bitline by selectively activating switches 1238, 1239, and 1240….relative voltage slope ramp rate of the reference bitline 1262 versus the bitline 1252 is controlled by the ramping capacitors 1235-1237…”),
Manning does not explicitly teach selectively employing a quantity of the plurality 
However, It would have been obvious to one of ordinary skill in the art before the effective filing date to use Manning’s teachings  to selectively employ specific number of the offset memory cells to provide a cumulative capacitance equal to a capacitance of the first digit line in order to equilibrate active digitline capacitance with precision (Manning Background).
Regarding claim 2, Manning teaches the apparatus of claim 1, wherein the plurality of storage memory cells and the plurality of offset memory cells comprise an array of memory cells (see Fig. 1: 102 array contains active and inactive digitlines and arrays. See col. 5, lines 40-65).
Regarding independent claim 10, Manning teaches selectively coupling a particular quantity of memory cells of an array of memory cells to a first conductive line coupled to a sense amplifier,
wherein the particular quantity of memory cells is such that the selectively coupled memory cells provide a cumulative capacitance that is
approximately equal to a capacitance of a second conductive line coupled to the sense amplifier, and
wherein respective voltages held capacitively by the selectively coupled memory cells do not correspond to data values; and
offsetting a voltage differential of the sense amplifier with a cumulative voltage held capacitively by the selectively coupled memory cells.
(see claim 1 rejection)
Regarding claim 12, Manning teaches the method of claim 10, wherein selectively coupling the offset memory cells includes selectively coupling the offset memory cells such that the cumulative capacitance of the selectively coupled offset memory cells is approximately equal to a capacitance of a second conductive line coupled to the sense amplifier. (see claims 1-2 rejection).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3, 5-9, 11, 13-15, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 5,831,895 A), in view of Tran et al. (US 2017/0345509 A1).
Regarding claim 3, Manning teaches the apparatus of claim 1. Manning is silent with respect to remaining provisions of this claim. 
Trans teaches wherein each of the storage memory cells (Fig. 11: 1125 cap is included with storage cell 1120) and the offset memory cells (Fig. 11: 1135 cap is included with dummy cell 1130) include a respective capacitor having a particular capacitance (Fig. 11 in context of para [0044]. Alternately, it can be interpreted that each flash memory cell and each dummy memory cell are constructed the same way using conventional Fig. 1: 10 structure or, similar and the structure has a capacitance).

Regarding claim 5, Manning teaches the apparatus of claim 1. Manning is silent with respect to remaining provisions of this claim. 
Tran teaches apparatus comprising a respective access device (See Fig. 10: WL and insulating portion has selection function and acts as access device) coupled to each of the offset memory cells (“dummy flash memory cells” employed with Fig. 10 structure. Fig. 10 structure employable for dummy cell by implementing slight modification to the structure e.g. introducing a short to control gate) and the second digit line (Fig. 11: dummy bit line. Trans teaches both dummy cells and data cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use/ utilize Tran’s Fig. 10 structure and teachings into the apparatus of Manning for such that claimed limitations are achieved in order to implement manufacturing friendly fabrication process for the array system.
Regarding claim 6, Manning and Tran the apparatus of claim 5. Tran teaches further comprising a controller (Fig. 3: 360 “sensing control circuit”) coupled to the access devices (Fig. 3: operably coupled to cells and associated access devices ) and configured to (configured to interpreted as functional capability for a circuitry setup) selectively couple (Fig. 3: 360 works in co-ordination with row and column selection circuitry) at least one of the offset memory cells to the second digit line (Fig. 3 and Fig. 11 in context of para [0032]: row and column decoders are used in selecting a column, 
Regarding claim 7, Manning teaches the apparatus of claim 1. Tran teaches further comprising a transistor (Fig. 11: 1134) coupled to the second digit line (Fig. 11: “dummy bit line” of 1130) and the sense amplifier (1110) and configured to couple the sense amplifier to the second digit line (e.g. Fig.11: VCB enables the connection).
Regarding claim 8, Manning teaches the apparatus of claim 1. Tran teaches wherein the plurality of offset memory cells (Fig. 3: 330) is permanently coupled to the second digit line (para [0031]: dummy flash memory cells are permanently coupled to dummy bit lines. See Fig. 3: 330 for dedicated dummy array).
Regarding claim 9, Manning teaches the apparatus of claim 1. Manning is silent with respect to remaining provisions of this claim.
Tran teaches further comprising a plurality of sense amplifiers (Fig. 3: 350-0 to 350-n) at an edge of a memory array (Fig. 3: edge of upper section of array), wherein: 
each sense amplifier (Fig. 3: SA0 or, 350-0) of the plurality is coupled to a respective third digit line (Fig. 3: upper input line of SA0 connected to 310) associated with a section of the memory array (Fig. 3: 310) 
the respective third digit line is coupled to at least one storage memory cell (para [0031]: 310 stores data); and the respective fourth digit line is coupled to at least one offset memory cell (para [0031]: 330 is dummy flash memory cells ).

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use minor wiring adjustments and component layout adjustment of Tran’s apparatus and apply it to Manning’s apparatus. Combined modification yields an apparatus such that sense amplifier is coupled to two digit line associated with sections of array at the edge of the memory array, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. MPEP 2144.04 VI C. The rearrangement in this case does not modify the operation of the device because since sense amp inputs are the same.  The benefits of this modification e.g. arranging sense amps/ wiring on edge include reducing parasitic noise in active portions of the system..
Regarding claim 11, Manning teaches the apparatus of claim 10. Manning is silent with respect to remaining provisions of this claim.
Tran teaches  circuitry and component configuration which can be utilized and employed to achieve the functionality - wherein selectively coupling the offset memory cells includes enabling word line drivers (see e.g. Fig. 2: 222, 242 employed for 221 array. See Fig. 3 with same structure where Fig. 3: 330 is a dummy array ) associated with the selectively coupled offset memory cells (Fig. 3: 300). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use/ utilize Tran’s Fig. 2 and Fig. 3 circuitry components structure and functionality into the apparatus of Manning such that claimed limitations are achieved in 
Regarding claim 13, Manning and Trans teaches the method of claim 10, wherein offsetting the voltage differential of the sense amplifier includes: enabling a pair of transistors, at a first time, to place a voltage across the selectively coupled offset memory cells; disabling the pair of transistors, at a second time subsequent to the first time, to maintain the voltage across the offset memory cells; and enabling the pair of transistors at a third time subsequent to the second time and concurrent with sensing a data value stored in storage memory cells of the array of memory cells coupled to the sense amplifier (Manning claim 8, claim 9 in context of Fig. 3 or, Fig. 2: “…simulation circuit selectively coupleable to the second sensing node…”. See also Manning col. 4, lines 6-26; col. 2, lines 52-54. See Tran Fig. 3 in context of para [0035], para [0042]).
Regarding claim 14, Manning and Trans teaches the method of claim 10, wherein offsetting the voltage differential of the sense amplifier includes: isolating the offset memory cells coupled to the first conductive line from a first digit line of the sense amplifier; isolating storage memory cells coupled to a second conductive line coupled to the sense amplifier from a second digit line of the sense amplifier; coupling the offset memory cells coupled to the first conductive line to the second digit line of the sense amplifier; and coupling the storage memory cells coupled to the second conductive line to the first digit line of the sense amplifier (Manning claim 8, claim 9 in context of Fig. 3 or, Fig. 2: “…simulation circuit selectively coupleable to the second sensing node…”. See also Manning col. 4, lines 6-26; col. 2, lines 52-54. See Tran Fig. 3 in context of para [0035], para [0042]).
Regarding independent claim 15, Manning teaches a method, comprising:
selectively coupling a particular quantity of memory cells of an array of memory cells to a conductive line coupled to a sense amplifier (see claim 1 analysis using Manning disclosure  which teaches offsetting a voltage differential of the sense amplifier with a cumulative voltage held capacitively by the selectively coupled memory cells. As understood by ordinary skill in the art capacitance and  voltage are linearly correlated).
wherein the particular quantity of memory cells is such that, when pre-charged
Manning is silent with respect to remaining limitations of the claims.
Tran teaches - 
selectively coupling memory cells of an array of memory cells to a first conductive line coupled to a sense amplifier (para [0042]: isolation NMOS transistors selectively couples flash memory cell and dummy flash memory cell); and 
pre-charging the selectively coupled offset memory cells with the voltage supply of the array of memory cells (in context of para [0035] and para [0042]: pre-charging drains of an input pair to Vdd respectively, wherein the sensing amplifier includes a comparator with a selected bit line coupling node/ signal and a dummy bitline coupling node as inputs).

Regarding claim 17, Manning and Tran teaches the method of claim 15. Manning teaches further comprising sensing, with the sense amplifier and using the cumulative voltage capacitively held by the selectively coupled offset memory cells, a data value stored by storage memory cells of the array of memory cells coupled to a different conductive line. (See claim 1 and claim 10 rejection)

11.	Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US6128213A), in view of Bedeschi et al.  (US 2019/0067206 A1) and Manning (US 5,831,895 A).
Regarding independent claim 18, Kang teaches an apparatus (Fig. 8: memory device) , comprising: 
an array (Fig. 8: 71 “cell array” block) of memory cells formed on a CMOS layer (taken as a layer where array, sense amplifiers, peripheral circuitry are formed. Sense amplifiers, peripheral circuitry requires CMOS logic circuitry), 
wherein the array (Fig. 8: 71) includes: 
a plurality of storage memory cells (memory cell in Fig. 8: 73 “memory cell array block”) coupled to a first conductive line (Fig. 8: B “Bit line”) 


wherein the CMOS layer includes a sense amplifier (Fig. 7 in context of col. 7, lines 64-65: “…75 includes a sense amplifier block…”) coupled to the first (Fig. 8: B) and second (Fig. 8: RB) conductive lines.
Kang is silent with respect to  
a structure where cells are connected to bit lines via vertical pillar access device.
plurality of offset memory cells are configured to provide a cumulative capacitance approximately equal to at least a capacitance of the first conductive line.
Bedeschi teaches - 
a plurality of storage memory cells (e.g. Fig. 9A: 804(0), 804(2)) coupled to a first conductive line (Fig. 9A: DL) via a first plurality of vertical pillar access devices (Fig. 9A: pillar coupled with WL’s of 804(0), 804(2) . See for illustration Fig. 4C: wordlines coupled with 418); and 
a plurality of offset memory cells (e.g. Fig. 9A: 808(1), 808(3)) coupled to a second conductive line (Fig. 8: DL’ which has the configuration of supplying VREF) via a 
Manning teaches- 
a plurality of storage memory cells coupled to a first conductive line (see Claim 1 rejection and Manning disclosure)
wherein respective voltages held capacitively by the plurality of storage memory cells correspond to data values; line (see Claim 1 rejection and Manning disclosure)
a plurality of offset memory cells coupled to a second conductive line wherein respective voltages held capacitively by the plurality of reference memory cells do not correspond to data values, and wherein a quantity of the plurality of offset memory cells are configured to is such that the plurality of offset memory cells provide a cumulative capacitance approximately equal to at least a capacitance of the first conductive line (see Claim 1 rejection and Manning disclosure)
Both Kang, Bedeschi and Manning are in analogous field of art with compatible sensing scheme. See Bedeschi Fig. 7 and para [0026], Manning Fig. 2, Fig. 3 for sense amplifier configuration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bedeschi and Manning into the teachings of Kang such that a structure vertical pillar access device and added sensing scheme can be employed in the apparatus in order to reduce sense amplifer noise (Bedeschi para [0004] and also see Manning general disclosure).
Regarding claim 19, Kang, Bedeschi, and Manning teach the apparatus of claim 18. Bedeschi teaches  wherein each of the vertical pillar access devices (see e.g. Fig. 
Regarding claim 20, Kang, Bedeschi, and Manning teach the apparatus of claim 18. Kang teaches further comprising a controller (Fig. 7 or, Fig. 8: 70 or, Fig. 6: SWL driver) coupled to the array of memory cells (Fig. 8: 71) and configured to selectively couple at least one of the offset memory cells to the second conductive line (using Fig. 7 and Fig. 8 circuitry configuration, reading a memory cell using a reference cell requires this functionality as understood by ordinary skill in the art).
Regarding claim 21, Kang, Bedeschi, and Manning teach the apparatus of claim 20. Kang does not explicitly teaches circuitry functionality as it pertains to claimed limitations. Kang teaches circuitry and component configuration which can be utilized and employed to achieve the functionality - wherein the controller (Fig. 7 or, Fig. 8: 70 or, Fig. 6: SWL driver) is configured to apply a signal (e.g. Fig. 8: SWL1_n signal to left most 73, 74 array) to a word line (SWL1_n) of the array of memory cells (Fig. 8: left most 73, 74 array) to which the at least one of the offset memory cells (Fig. 8: left most 74) are coupled to selectively couple the at least one of the offset memory cells to the second conductive line (in context of Fig. 7 and Fig. 8: reference bit lines are connected).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kang into the teachings of Kang, Bedeschi and Manning such that claimed limitations are achieved in order to improve in order to improve offset cancellation for sensing and thus improve sense precision.

Response to Arguments
Title objection is withdrawn
Party MOOT with respect to arguments. See new formulated rejection and new grounds of rejection added .
During Interview of Feb’2021, discussion was held that the proposed amendments were too broad .
1.  Applicant argues that the 102 anticipation rejection of claim 1 over Manning is not proper because  “…Manning describes using a dummy load that is not part of an array of memory cells and does not include memory cells of the array…” i.e. Manning illustrates the dummy load as a separate component that is external to the memory sub-array. (Remarks, pages 9-10). Similar argument is presented against 103 obviousness rejection of claim 15 (page 11).
Applicant’s argument is not persuasive because applicant has not provided sufficient analysis of the prior art Manning. See new formulated rejection. Manning disclosure teaches dummy load to equilibrate digitline capacitance is formed by using suitable number of cells from “inactive array”. “inactive array” is part of the array. Fig. 3 is shown for mimic’ing or, modeling capacitive cancellation which is implemented in col. 5, lines 40-65 method.  
Further, the limitation in question is not novel and can be rejected additionally using the prior arts listed in “Prior Art Not Relied Upon” section. 
2. Applicant argues that the 102 anticipation rejection of claim 1 using Tran is not proper because Tran does not describe using a plurality of dummy memory cells to provide a cumulative capacitance approximately equal to a capacitance of a digit line. (Remarks, pages 9-10).

3. Applicant argues that the 103 obviousness rejection of claim 18 over Kang is not proper because Kang appears to teach including a capacitance component ( e.g., a capacitor) coupled to a bit line of a main memory cell array or a bit line of a reference memory cell array having a capacitance of the respective bit lines (Remarks, page 13).
Applicant’s argument is not persuasive because applicant has not provided sufficient. See new rejection. The limitation in question is addressed by Manning disclosure. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The test of obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
US 4771404 A: see Fig. 11 disclosure.
US 20090116318 A1 : see para [0044] FIG. 2 shows a specific circuit configuration of the memory array 1,  the dummy memory array 2, and the row decoder 3.  Here, the number of memory  cells connected to a bit line of the memory array 1 and the number of dummy  memory cells connected to a dummy bit line of the dummy  determined based on the ratio of the cell capacitance and the parasitic  capacitance of the bit line or the dummy bit line, the sensitivity of the sense  amplifier, and a required rate of the memory.
Claims 18-21 can be rejected using MIYAZAKI (US 2018/0151200 A1) and  Tran et al. (US 2017/0345509 A1). MIYAZAKI’s Fig. 6 and para [0085] teachings can be incorporated into Tran’s teachings to arrive at limitations - first plurality of vertical pillar access devices, and a second plurality of vertical pillar access devices. MIYAZAKI shows  pillar is connected to all interconnect layers corresponding to word lines , respective planes, via a resistance layer functioning as a memory cell MC.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.
KIM et al. (US 2018/0182449 A1): Teaches sense amplifer having offset cancellation and applicable for all claims. Fig. 3-Fig. 9 disclosure applicable for all claims. Further, KIM teaches dummy and main cells as DRAM 1T1C cells.
Arimoto et al. (Patent Number: 4,947,376): Fig. 2-Fig. 5 disclosure applicable.
Tran et al. (US 2017/0345509 A1) can be used on claim 4, 12  to formulate rejection e.g. - Tran teaches the apparatus of claim 1, wherein the plurality of offset memory cells has a cumulative capacitance that is approximately equal to a capacitance of the first digit line. (see Fig. 10 capacitance control scheme applicable for Fig. 11 or, Fig. 9 configuration. Para [0043] teaches gate of NMOS transistor 940 is selectively coupled to capacitors 1003, 1004, and 1005 through switches 1006, 1007, and 1008, respectively, which can be turned on or off during a sensing operation as desired, to affect the overall capacitance applied to that node).
Seyyedy (US 6,292,417 B1): Fig. 1-Fig. 5 disclosure applicable for all claims. Prior art teaches a memory device and method use a low digit line pre-charge voltage. In one embodiment, a memory device uses sense amplifier nodes to provide a pre-charge supply voltage to the digit lines. By using a low pre-charge voltage, the memory device does not require boosted word line and isolation control voltages. P-sense amplifier circuitry of the memory device is activated prior to n-sense amplifier circuitry during sense operations.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825



/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)